Case 3:19-cv-05257-JD Document 80-1 Filed 09/30/19 Page 1 of 3




           EXHIBIT A
       Case 3:19-cv-05257-JD Document 80-1 Filed 09/30/19 Page 2 of 3



 1                            The Debtors’ Proposed Estimation Hearing Structure
 2          The Debtors propose a single 8 to 12-court day hearing to estimate the aggregate value of
 3   the Wildfire Claims. The hearing will focus on evidence on a set of discrete liability issues that
 4   materially affect the aggregate value of the claims as well as valuation of the overall size of the
 5   wildfire claims, including through the use of relevant benchmarks and other relevant data.
 6          Each party will be given equal time to be measured by a “chess clock” approach. All time
 7   a party spends presenting (either argument, direct, cross or re-direct) will count against that party’s
 8   time. After opening statements, the hearing will begin with evidence on liability issues that affect
 9   the aggregate estimation. The wildfire claimants will present their witnesses on these issues first,
10   with their witnesses subject to cross examination. The Debtors will subsequently present their
11   witnesses, subject to cross examination. The parties will then present and cross-examine witnesses
12   in the same manner on aggregate damages.
13          The Debtors propose the following schedule for an estimation hearing comprised of 8 to 12
14   court days.
15         Opening statements (.5 day)

16         The parties’ expert and fact witness testimony on the following liability topics: (2 to 2.5
            days per side – 4 to 5 days total)
17
                   o Vegetation management
18
                   o De-energization
19
                   o Electric line operation, inspection and maintenance
20
           The parties’ expert testimony on the following damages topics (2 to 3 days per side – 4 to
21          6 days total):

22                 o Property and land damage, including analysis of relevant benchmarks and other
                     relevant data
23
                   o Relocation and displacement costs, including analysis of relevant benchmarks and
24                   other relevant data

25                 o Agricultural and forestry losses, including analysis of relevant benchmarks and
                     other relevant data
26
                   o General economic loss, including analysis of relevant benchmarks and other
27                   relevant data

28                 o Personal injury and wrongful death damages, including analysis of relevant
                     benchmarks and other relevant data
     Case 3:19-cv-05257-JD Document 80-1 Filed 09/30/19 Page 3 of 3



 1         o Emotional distress and annoyance and discomfort damages, including analysis of
             relevant benchmarks and other relevant data
 2
           o Attorneys’ fees, including analysis of relevant benchmarks and other relevant data
 3
           o Estimation of aggregate damages number for all Wildfire Claims that are not
 4           subject to an applicable settlement or plan support agreement
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-
